Matter of Oliver v D'Amico (2017 NY Slip Op 06865)





Matter of Oliver v D'Amico


2017 NY Slip Op 06865


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (533/17) TP 16-01684.

[*1]IN THE MATTER OF JEAN OLIVER, PETITIONER,
vJOSEPH A. D'AMICO, SUPERINTENDENT, NEW YORK STATE DIVISION OF STATE POLICE, RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.